                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

JEFFREY BURTON,

                        Plaintiff,                                         8:19CV119

        vs.
                                                                 ORDER TO SHOW CAUSE
MARIE RUBIN, an individual,

                        Defendant,

        and

 FUNDMERICA, INC., a California
                corporation,

                        Defaulted Defendant


       Federal Rule of Civil Procedure 4(m) provides, “If a defendant is not served within 90 days
after the complaint is filed, the court -- on motion or on its own after notice to the plaintiff -- must
dismiss the action without prejudice against that defendant or order that service be made within a
specified time. But if the plaintiff shows good cause for the failure, the court must extend the time
for service for an appropriate period.” Fed. R. Civ. P. 4(m). Plaintiff filed this action on March
20, 2019. More than 90 days has elapsed since the Complaint was filed. To date, Plaintiff has not
filed any return of service indicating service on defendant Marie Rubin, a waiver of service has
not been filed, defendant Rubin has not entered a voluntary appearance, and Plaintiff has not
requested an extension of time to complete service. Accordingly,
       IT IS ORDERED that Plaintiff shall have until July 19, 2019, to show cause why this
case should not be dismissed as to defendant Marie Rubin pursuant to Federal Rule of Civil
Procedure 4(m) or for want of prosecution. The failure to timely comply with this order may result
in dismissal of this action as to defendant Rubin without further notice.
       Dated this 5th day of July, 2019.
                                                        BY THE COURT:

                                                        s/ Michael D. Nelson
                                                        United States Magistrate Judge
